DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “wherein the alert further comprises a priority one event characterized by an impact upon the structure, a priority two event characterized by encroachments occurring within a predetermined distance from the structure, and a priority three event characterized by encroachments occurring within a predetermined distance from the structure” renders the claims unclear. It is not clear how the alerts comprise events. Further, it is not clear that the disclosure supports the inclusion of a notification of all three types of events in every situation (see the paragraph that bridges pages 12 and 13 of the instant specification). In addition, the limitation “the alert” lacks antecedent basis in the claims. While there is “an alert signal introduced in claim 6, on which claim 20 depends, “an alert” is not. It is unclear if the alert is intended to be the alert signal of claim 6 or another alert. This confusion is compounded by the requirement of claim 6 that the alert signal is based on the sensor data from the second set of sensors, while the alert includes the priority one event which is characterized by an impact upon the structure, which claim 1 delimits to the first set of sensors. Based on the disclosure, it is believed that the alert includes the alert signal and comprises notification that a priority one event, a priority two event, or a priority three event has been identified from the first or second set of sensors. This is the interpretation that will be used in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kechter et al. (6,785,618) in view of Ritchie (GB 2488657 A), Bufi et al. (US PGPub 2009/0245026 A1), and Chin et al. (4,953,144). 
As to claim 1, Kechter et al. teaches a structural health monitoring system (see abstract), comprising:
a first set of sensors (214, 216) operable for coupling to a structure (12) positioned underground (figure 3 and column 7, lines 35-37), the first set of sensors further configured to detect an impact upon the structure while the first set of sensors is positioned under the ground (column 2, lines 12-32, column 4, lines 50-59, column 7, lines 26-45, and column 8, lines 21-30) and if the impact is upon the structure (column 5, lines 24-50 and column 6, lines 41-43);
a second set of sensors (220, 224, 226) operable to be positioned on or proximate to a surface of the ground (figure 3, and column 7, lines 37-45), the second set of sensors further configured to detect an audible event occurring at a distance from the second set of sensors and the structure (column 2, lines 12-32, column 3, lines 60-67, column 4, lines 50-59, column 7, lines 26-45, and column 8, lines 21-30).
While Kechter et al. teaches the detection of the first sensors comprise acoustic sensors (column 3, lines 52-56) and that the acoustic sensors can be several types of acoustic sensors, such as accelerometers, microphones, and strain gauges (column 4, lines 1-12), which are considered to be configured to detect stress in the structure through the vibrations produced thereby, Kechter et al. does not explicitly teach wherein the first set of sensors is configured to detect stress waves.
Ritchie teaches wherein the first set of sensors is configured to detect stress waves (page 7, lines 16-24 and page 8, lines 7-17).
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. to have wherein the first set of sensors is configured to detect stress waves as taught by Ritchie because it is a well known signal of collision allowing for the detection of impact through known techniques using acoustic sensors and with predictable results. 
While Kechter et al. teaches a signal conditioning and processing unit to process the signals from the sensors and to send warnings as needed based on the processing (column 4, lines 24-49), Kechter et al. as modified does not explicitly teach a computer readable memory storing one or more audio signatures that may correspond to the audible event.
Bufi et al. teaches a computer readable memory storing one or more audio signatures that may correspond to the audible event (vehicle database 106 in paragraph [0024]) and identification and warning of heavy vehicles near the pipeline (paragraphs [0025]-[0027]).
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. as modified to have a computer readable memory storing one or more audio signatures that may correspond to the audible event and identification and warning of heavy vehicles near the pipeline as taught by Bufi et al. because it allows the identification of heavy vehicles in the vicinity of the pipeline as well on an automatic basis (paragraph [0006]). 
While Bufi et al. teaches determining the zone the potential threat is in (paragraph [0025]) and Kechter et al. teaches determining if the signal is in the pipeline or not, and therefore if the location of the impact is upon the structure or not, (column 5, lines 44-50 and column 6, lines 27-34), Kechter et al. as modified does not explicitly teach the first set of sensors further configured to detect a location of the impact upon the structure, the location of the impact along the structure determined at least in part according to an attenuation of impact energy by the ground.
Chin et al. teaches a first set of sensors further configured to detect a location of an impact upon the structure (2; column 2, lines 15-31 teaches the calculation of the location of the source of an acoustic signal with an array of sensors in controller 9; it is considered within the skill of one in the art to apply the calculations and processing taught by Chin et al. for controller 9 to the signals from the first set of sensors and the second set of sensors of Kechter et al. as modified, in the controller 24 taught by Kechter et al., to further include producing a distance and location of the impact or signals; note that it is considered that the processing of the data is what allows the sensors to be configured to detect a location of the impact upon the structure in the art and in the instant invention, see instant application at page 6), the location determined at least in part according to an attenuation of impact energy by the ground (column 2, lines 22-31 and column 1, lines 35-41, where the intensity of the signals is taught to vary according to the distance from the source of the vibrations, which is considered to result from the physical properties of waves transmitting through matter, which causes attenuation of the wave or energy). Note that in combination it is considered that the location of an impact along the structure is capable of being detected through the combined signal processing of Kechter et al. and Chin et al., as Kechter et al. teaches determining if the signal is in the pipeline or not, and therefore if the location of the impact is upon the structure or not, (column 5, lines 44-50 and column 6, lines 27-34) and Chin et al. explicitly teaches the effect of attenuation of the impact energy by the material that the impact energy passes through including the ground (column 2, lines 15-31 teaches the calculation of the location of the source of an acoustic signal with an array of sensors and column 1, lines 35-41). It is considered within the skill of one in the art to apply the calculations and processing taught by Chin et al. to the signals from the first set of sensors and the second set of sensors of Kechter et al. as modified to further include producing a distance and location of the impact along the structure.
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. as modified to further have the first set of sensors further configured to detect a location of the impact and the controller processing to estimate the location of the impact upon the structure, the location of the impact along the structure determined at least in part according to an attenuation of impact energy by the ground, as taught by Chin et al. in order to more specifically locate the threats or impacts near or at the pipeline in a well known manner with predictable results (column 2, lines 19-31) in order to further the goal of Kechter et al. and Bufi et al. to provide warning of threats to the pipeline (column 1, line 59-column 2, line 9 of Kechter et al. and paragraph [0001] of Bufi et al.).
While Kechter et al. teaches a second set of sensors (220, 224, 226) operable to be positioned on or proximate to a surface of the ground (figure 3, and column 7, lines 37-45), the second set of sensors further configured to detect an audible event occurring at a distance from the second set of sensors and the structure (column 2, lines 12-32, column 3, lines 60-67, column 4, lines 50-59, column 7, lines 26-45, and column 8, lines 21-30), Kechter et al. as modified does not explicitly teach the second set of sensors positioned on or above the surface of the ground.
Bufi teaches a set of sensors on or above the surface of the ground (paragraph [0019]).
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. as modified to further have the second set of sensors on or above the surface of the ground as taught by Bufi because it allows the sensors to be installed without need for excavation (paragraph [0019]). 
As to claim 3, Kechter et al. teaches wherein the structure is a pipe or pipeline (figure 3 and column 1, lines 5-7).
As to claim 4, Kechter et al. teaches further comprising:
a controller (24) in electronic communication with the first set of sensors and the second set of sensors (column 4, lines 24-31 and column 7, lines 26-45); and
a transmitter (36, 40) in electronic communication with the controller (column 4, lines 32-49).
As to claim 5, Kechter et al. teaches wherein:
the first set of sensors (214, 216) is configured to detect stress waves caused by the impact and propagating through the structure (considered to be represented by the audible vibrations caused by the impact, and the sensors are considered to receive stress waves, including those caused by any impacts which are considered to propagate through the structure), to convert the detected stress waves to corresponding electrical signals, and to transmit the corresponding electrical signals to the controller (column 4, lines 1-23; column 7, lines 26-45); and
the controller is configured to receive the transmitted corresponding electrical signals from the first set of sensors, to selectively generate an alert signal, and to transmit the alert signal to the transmitter (column 4, lines 24-59).
As to claim 6, Kechter et al. as modified (citations to Kechter et al. unless otherwise indicated) teaches wherein:
the second set of sensors (220, 224, 226) is configured to detect sound waves generated by the audible event, to convert the received sound waves to corresponding signals, and to transmit the corresponding signals to the controller (column 4, lines 1-23; column 7, lines 26-45); and
the controller is configured to receive the transmitted corresponding signals from the second set of sensors, to selectively generate an alert signal, and to transmit the alert signal to the transmitter (column 4, lines 24-59 as modified by Bufi et al., paragraphs [0024]-[0027]).
As to claim 7, Kechter et al. as modified (citations to Bufi et al. unless otherwise indicated) teaches wherein the controller is further configured to:
retrieve the one or more audio signatures from the memory (figure 3 and paragraphs [0024] and [0021]);
compare the one or more audio signatures to the transmitted corresponding signals (figure 3 and paragraph [0024]); 
upon a match between the one or more audio signatures and the transmitted corresponding signals, generate an identifier signal corresponding to the match (identification symbols in paragraph [0024], see figure 6 and paragraph [0024] and paragraph [0022]); and
transmit the identifier signal to the transmitter (paragraph [0025], and column 4, lines 24-49 of Kechter et al.).
As to claim 8, Kechter et al. as modified teaches a controller (24 of Kechter et al., as modified with the processing of controller 9 of Chin et al. as noted above) in electronic communication with the first set of sensors (column 4, lines 1-23; column 7, lines 26-45 of Kechter et al.), the controller (24 of Kechter et al., as modified with the processing of controller 9 of Chin et al. as noted above) configured to estimate a location of the impact on the structure (2 of Chin et al. corresponding in combination to 12 of Kechter et al.; column 2, lines 15-31 of Chin et al. teaches the calculation of the location of the source of an acoustic signal with an array of sensors; it is considered within the skill of one in the art to apply the calculations and processing taught by Chin et al. to the signals from the first set of sensors and the second set of sensors of Kechter et al. as modified to further include producing a distance and location of the impact or signals).
As to claim 9, Kechter et al. as modified (citations to Chin et al. except where otherwise indicated) teaches wherein the controller is further configured to estimate the location according to a profile of energy generated by the impact (where the most intensely affected sensor is the one which experiences the highest energy sound waves; column 2, lines 15-31).
As to claim 10, Kechter et al. as modified teaches further comprising a controller (24 of Kechter et al., as modified with the processing of controller 9 of Chin et al. as noted above) in electronic communication with the second set of sensors (column 4, lines 1-23, column 7, lines 26-45 of Kechter et al.), the controller (24 of Kechter et al., as modified with the processing of controller 9 of Chin et al. as noted above) configured to estimate a distance between the audible event and the structure (2 of Chin et al. corresponding in combination to 12 of Kechter et al.; column 2, lines 15-31 of Chin et al. teaches the calculation of the location of the source of an acoustic signal with an array of sensors; it is considered within the skill of one in the art to apply the calculations and processing taught by Chin et al. to the signals from the first set of sensors and the second set of sensors of Kechter et al. as modified to further include producing a distance and location of the impact or signals).
 As to claim 11, Kechter et al. as modified (citations to Chin et al. except where otherwise indicated) teaches wherein the controller is further configured to estimate the distance between the audible event and the structure according to energies of sound waves generated by the audible event and detected by multiple ones of the second set of sensors (where the most intensely affected sensor is the one which experiences the highest energy sound waves; column 2, lines 15-31).
As to claim 13, Kechter et al. teaches a pipeline monitoring system (see abstract, comprising:
a first set of sensors (214, 216) configured to be operably coupled to an underground pipeline (figure 3 and column 7, lines 35-37), the first set of sensors further configured to detect an impact upon the underground pipeline (column 2, lines 12-32, column 4, lines 50-59, column 7, lines 26-45, and column 8, lines 21-30) and if the impact is upon the structure (column 5, lines 24-50 and column 6, lines 41-43);
a second set of sensors (220, 224, 226) configured to be operably positioned to correspond to the pipeline (figure 3, and column 7, lines 37-45), the second set of sensors further configured to detect an audible event occurring at a distance from the second set of sensors (column 2, lines 12-32, column 3, lines 60-67, column 4, lines 50-59, column 7, lines 26-45, and column 8, lines 21-30); and
a controller (24) in electronic communication with the first set of sensors and the second set of sensors (column 4, lines 24-31 and column 7, lines 26-45).
While Kechter et al. teaches the detection of the first sensors comprise acoustic sensors (column 3, lines 52-56) and that the acoustic sensors can be several types of acoustic sensors, such as accelerometers, microphones, and strain gauges (column 4, lines 1-12), which are considered to be configured to detect stress in the structure through the vibrations produced thereby, Kechter et al. does not explicitly teach wherein the first set of sensors is configured to detect stress waves associated with an impact.
Ritchie teaches wherein the first set of sensors is configured to detect stress waves associated with an impact (page 7, lines 16-24 and page 8, lines 7-17).
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. to have wherein the first set of sensors is configured to detect stress waves associated with the impact as taught by Ritchie because it is a well known signal of collision allowing for the detection of impact through known techniques using acoustic sensors and with predictable results. 
Kechter et al. as modified does not explicitly teach the second set of sensors configured to be operably positioned above ground to correspond to the pipeline, the second set of sensors further configured to detect an audible event occurring at a distance from the second set of sensors.
Bufi et al. teaches a second set of sensors (32, 34, 36, 38) configured to be operably positioned above ground to correspond to the pipeline (paragraph [0019]), the second set of sensors further configured to detect an audible event occurring at a distance from the second set of sensors (paragraph [0019]).
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. as modified to further have a second set of sensors configured to be operably positioned above ground to correspond to the pipeline, the second set of sensors further configured to detect an audible event occurring at a distance from the second set of sensors as taught by Bufi et al. because it allows the placement of the further second sensors without excavation (paragraph [0019]) and allows sensors to also be deployed without needing to correct for losses at the air ground interface leading to improved detection of some threats to the pipeline (paragraph [0004]).
While Bufi et al. teaches determining the zone the potential threat is in (paragraph [0025]) and Kechter et al. teaches determining if the signal is in the pipeline or not, and therefore if the location of the impact is upon the structure or not, (column 5, lines 44-50 and column 6, lines 27-34), Kechter et al. as modified does not explicitly teach the first set of sensors further configured to detect a location of the impact and the controller configured to estimate the distance, and to estimate a location of the impact upon the pipeline, the location of the impact along the structure determined at least in part according to an attenuation of impact energy by the ground.
Chin et al. teaches a first set of sensors further configured to detect a location of an impact (2; column 2, lines 15-31 teaches the calculation of the location of the source of an acoustic signal with an array of sensors in controller 9; it is considered within the skill of one in the art to apply the calculations and processing taught by Chin et al. for controller 9 to the signals from the first set of sensors and the second set of sensors of Kechter et al. as modified, in the controller 24 taught by Kechter et al., to further include producing a distance and location of the impact or signals; note that it is considered that the processing of the data is what allows the sensors to be configured to detect a location of the impact in the art and in the instant invention, see instant application at page 6) and a controller (9) configured to estimate the distance, and to estimate a location of the impact on the pipeline (2; column 2, lines 15-31 teaches the calculation of the location of the source of an acoustic signal with an array of sensors; it is considered within the skill of one in the art to apply the calculations and processing taught by Chin et al. to the signals from the first set of sensors and the second set of sensors of Kechter et al. as modified to further include producing a distance and location of the impact or signals upon the pipeline), the location determined at least in part according to an attenuation of impact energy by the ground (column 2, lines 22-31 and column 1, lines 35-41, where the intensity of the signals is taught to vary according to the distance from the source of the vibrations, which is considered to result from the physical properties of waves transmitting through matter, which causes attenuation of the wave or energy). Note that in combination it is considered that the location of an impact along the structure is capable of being detected through the combined signal processing of Kechter et al. and Chin et al., as Kechter et al. teaches determining if the signal is in the pipeline or not, and therefore if the location of the impact is upon the structure or not, (column 5, lines 44-50 and column 6, lines 27-34) and Chin et al. explicitly teaches the effect of attenuation of the impact energy by the material that the impact energy passes through including the ground (column 2, lines 15-31 teaches the calculation of the location of the source of an acoustic signal with an array of sensors and column 1, lines 35-41). It is considered within the skill of one in the art to apply the calculations and processing taught by Chin et al. to the signals from the first set of sensors and the second set of sensors of Kechter et al. as modified to further include producing a distance and location of the impact along the structure.
 It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. as modified to further comprise the first set of sensors further configured to detect a location of the impact upon the pipeline and the controller configured to estimate the distance, and to estimate a location of the impact upon the pipeline, the location of the impact along the structure determined at least in part according to an attenuation of impact energy by the ground, as taught by Chin et al. in order to more specifically locate the threats or impacts near or at the pipeline in a well known manner with predictable results (column 2, lines 19-31) in order to further the goal of Kechter et al. and Bufi et al. to provide warning of threats to the pipeline (column 1, line 59-column 2, line 9 of Kechter et al. and paragraph [0001] of Bufi et al.).
As to claim 14, Kechter et al. teaches wherein:
the first set of sensors (214, 216) is configured to receive stress waves caused by the impact and propagating  through the pipeline (considered to be represented by the audible vibrations caused by the impact, and the sensors are considered to receive stress waves, including those caused by any impacts which are considered to propagate through the structure), to convert the received stress waves to corresponding electrical signals, and to transmit the corresponding electrical signals to the controller (column 4, lines 1-23; column 7, lines 26-45); and
the controller is configured to receive the transmitted corresponding electrical signals from the first set of sensors, and to selectively generate an alert signal according to an energy of the corresponding electrical signals (column 4, lines 24-59).
As to claim 15, Kechter et al. as modified (citations to Kechter et al. unless otherwise indicated) teaches wherein:
the second set of sensors (220, 224, 226, as modified by Bufi et al. to include 32, 34, 36, 38) is configured to detect sound waves generated by the audible event, to convert the received sound waves to corresponding signals, and to transmit the corresponding signals to the controller (column 4, lines 1-23; column 7, lines 26-45 and paragraphs [0019]-[0020]); and
the controller is configured to receive the transmitted corresponding signals from the second set of sensors, and to selectively generate a signal indicating a type of machine corresponding to the detected sound waves (column 4, lines 24-59 as modified by Bufi et al., paragraphs [0024]-[0027]).
As to claim 16, Kechter et al. as modified (citations to Bufi et al. unless otherwise indicated) teaches wherein the controller is further configured to:
retrieve one or more audio signatures corresponding to operational sounds of one or more machines (figure 3 and paragraphs [0024] and [0021]);
compare the one or more audio signatures to the transmitted corresponding signals (figure 3 and paragraph [0024] and paragraph [0022]); and
upon a match between the one or more audio signatures and the transmitted corresponding signals, generate an identifier signal identifying which of the one or more machines corresponds to the match (identification symbols in paragraph [0024], see figure 6 and paragraph [0024]).
As to claim 17, Kechter et al. as modified (citations to Chin et al. except where otherwise indicated) teaches wherein the controller is further configured to estimate the distance according to energies of sound waves (where the most intensely affected sensor is the one which experiences the highest energy sound waves) generated by the audible event and detected by multiple ones of the second set of sensors (column 2, lines 15-31).
As to claim 19, Kechter et al. teaches wherein the second set of sensors comprises microphones (column 4, lines 7-10). 
As to claim 20, Kechter et al. as modified teaches (citations to Kechter et al. except where otherwise indicated) wherein the alert further comprises a priority one event characterized by an impact upon the structure, a priority two event characterized by encroachments occurring within a predetermined distance from the structure, and a priority three event characterized by encroachments occurring within a predetermined distance from the structure (column 4, lines 24-59 as modified by Bufi et al., paragraphs [0024]-[0027], where corresponding warning signals and messages are sent based on information from the signal processing of the measured data, including damage to the pipeline and threats to the pipeline with threat levels).
As to claim 21, Kechter et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein a first sensor and a second sensor of the first set of sensors are separated by a length of the structure, wherein the length does not exceed 228 inches. 
Richie further teaches sensors provided on the pipeline in an array, where the sensors (51) are located at each end of each branch or length of the pipeline (52; page 9, lines 14-23). One skilled in the art before the effective filing date would recognize that 228 inches is 19 feet, and that in order to provide the sensors as taught by Richie in order to provide an array to cover a network (see figure 5), that such an arrangement of the sensor near each end of each length of pipe would result in at least the sensors at adjoining lengths of pipe being within 19 feet or 228 inches of one another. Therefore, in combination it is considered that providing an array of sensors as taught by Richie would result in a system wherein a first sensor and a second sensor of the first set of sensors are separated by a length of the structure, wherein the length does not exceed 228 inches.
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. as modified to further have wherein a first sensor and a second sensor of the first set of sensors are separated by a length of the structure, wherein the length does not exceed 228 inches as suggested by Richie because it can allow an entire network of pipes to be monitored through forming an array of sensors (page 9, lines 14-23) with predictable results.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kechter et al. (6,785,618), Bufi et al. (US PGPub 2009/0245026 A1), and Chin et al. (4,953,144) as applied to claims 1 and 13 respectively above, and further in view of Bostock (7,203,322).
As to claim 2, Kechter et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the first set of sensors comprises piezoelectric transducers. Kechter et al. does teach the first sensors comprise acoustic sensors (column 3, lines 52-56) and that the acoustic sensors can be several types of acoustic sensors, such as accelerometers, microphones, and strain gauges (column 4, lines 1-12), which are considered to be configured to detect stress in the structure through the vibrations produced thereby.
Bostock teaches acoustic sensors may be any device for detecting sound waves, such as piezoelectric transducers, microphones, or other acoustic sensors (column 4, lines 55-62).  One of ordinary skill in the art before the effective filing date would have recognized that a piezoelectric transducer is a type of acoustic sensor useful for the detection of sound waves which are considered to represent stress in the structure through the event that produces the vibrations.
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. as modified to have wherein the first set of sensors comprises piezoelectric transducers as taught by Bostock because they are well known alternatives to microphones as acoustic sensors (column 4, lines 55-62).
As to claim 18, Kechter et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the first set of sensors comprises piezoelectric transducers. Kechter et al. does teach the first sensors comprise acoustic sensors (column 3, lines 52-56) and that the acoustic sensors can be several types of acoustic sensors, such as accelerometers, microphones, and strain gauges (column 4, lines 1-12).
Bostock teaches acoustic sensors may be any device for detecting sound waves, such as piezoelectric transducers, microphones, or other acoustic sensors (column 4, lines 55-62).  One of ordinary skill in the art before the effective filing date would have recognized that a piezoelectric transducer is a type of acoustic sensor useful for the detection of sound waves.
It would have been obvious to one skilled in the art before the effective filing date to modify Kechter et al. as modified to have wherein the first set of sensors comprises piezoelectric transducers as taught by Bostock because they are well known alternatives to microphones as acoustic sensors (column 4, lines 55-62).

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER BAHLS/Primary Examiner, Art Unit 2853